Per Curiam :
The court below was asked, upon a rule to show cause, to rescind and set aside an order and decree made in an action of partition in 1881; and this without any motion or attempt to open the judgment upon which the order was made.
The order which is complained of is consistent with the judgment in partition, and while that stands the order must stand also. As no fraud was practised upon the court the right to dis*328turb the judgment at this late day is more than doubtful. We decline to express any opinion upon the merits of the case, as they are not legitimately before us. The court below properly refused the order prayed for.
Decree affirmed and the appeal dismissed, at the costs of the appellants.